PER CURIAM.
Carlton White appeals the summary denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order because White’s motion fails to meet the pleading requirements of State v. Mancino, 714 So.2d 429 (Fla.1998), and because the record attachments included by the trial court appear to refute the claim.
If White’s claim is that the records of his jail credit are factually inaccurate, this affirmance is without prejudice to White raising this claim in a motion filed pursuant to rule 3.850. See Hamilton v. State, 752 So.2d 133, 134 (Fla. 2d DCA 2000)(af-firming the denial of a facially insufficient motion for additional jail credit without prejudice to Hamilton raising the issue again either in a motion pursuant to rule 3.800 which meets the pleading requirements of Mancino or in a motion pursuant to rule 3.850 if a factual dispute exists).
GUNTHER, STONE and STEVENSON, JJ., concur.